Citation Nr: 1228329	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  05-12 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative changes of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for degenerative changes of the lumbosacral spine and assigned a 10 percent disability rating effective April 30, 2003.

This matter was previously remanded by the Board in January 2009 and February 2011 for additional development.  That development has been completed, and the matter now returns to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to May 7, 2009, the Veteran's lumbosacral spine disability was manifested at worst by forward flexion of 45 degrees, limited by pain, and combined range of motion of 125 degrees; the Veteran was prescribed a brace and was advised to limit certain physical activities.

2.  From May 7, 2009, the Veteran's lumbosacral spine disability was manifested by forward flexion of 30 degrees, and overall "poor mobility" of the lumbar spine.


CONCLUSIONS OF LAW

1.  Prior to May 7, 2009, the criteria for a disability evaluation of 20 percent for the Veteran's degenerative changes of the lumbosacral spine have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, (2011); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

2.  From May 7, 2009, the criteria for a 40 percent disability evaluation for the Veteran's degenerative changes of the lumbosacral spine have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, (2011); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in her possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the Veteran's June 2004 notice of disagreement (NOD), she took issue with the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a November 2004 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to her disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's lumbosacral spine condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of her claim.  The Veteran and her representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

Increased Ratings

A.  Evidence

The Veteran underwent a VA examination in February 2004.  She stated that she had back pain that radiated around to her chest.  Pain was typically 6/10 in severity, but could flare up to 10/10.  She treated her condition with Vicodin and other medications.  She denied any weight loss, numbness, weakness, or bowel or bladder dysfunction.  She could walk without assistive devices, and she denied any falls or unsteadiness.  She was quite active on her job, but took two 15-minute breaks during the day to lie down.  She stopped all recreational activity because it exacerbated her pain.  She reported that her condition had gradually worsened, though she was having a "good day" at the time.  On examination, the Veteran had a normal gait, and could heel, toe, and tandem walk without difficulty.  Lumbar spine curvature was normal.  There was pain to palpation across the lumbar vertebrae and along the paraspinal muscles.  Forward flexion of the lumbar spine was 90 degrees with the onset of pain at 45 degrees.  This was unchanged following repetitive motion.  Extension was 20 degrees.  Lateral flexion was 20 degrees bilaterally with complaints of pain in the sacroiliac joints.  Rotation was 10 degrees bilaterally with complaints of pain in the mid-back.  Deep tendon reflexes were 2+.  Strength and sensation were intact.

A February 2005 MRI of the lumbar spine revealed mild bulging of all of the discs from L1-L2 through L5-S1.  There was also severe disc space narrowing at L5-S1 with retrolisthesis.  A May 2005 nerve conduction study revealed evidence of chronic, mild right S-1 and left L5-S1 radiculopathy.

The Veteran also submitted a May 2005 statement in support of her claim.  In addition to noting the medical findings associated with her lumbar spine, she reported that she continued to experience lumbar stiffness, tenderness, pain, painful motion, and excess fatigability.  Her employment was limited due to taking time off for costochondritis and back pain.  At times, the severity of her condition required her to seek medical attention on an emergency basis.

In March 2006, the Veteran was fitted for TLSO corset brace.

The Veteran submitted June 2007 and March 2008 letters from Dr. J.E.A., one of her treating physicians.  He stated that the Veteran had constant pain from her degenerative disc disease which required opioids for control.  In June 2007, he stated that pain was aggravated by pushing and pulling, and tasks requiring these activities should be avoided.  In March 2008, he advised her to keep extra activity down to a minimum until the pain could be controlled.  This included extra periods of standing and walking.

A July 2008 x-ray revealed severe degenerative disc disease at L5-S1, with mild degenerative disease at L2-L3 and L3-L4.  A March 2009 MRI revealed mild disc bulges at L2-L3, and L4-L5.  There was also a bulge at L5-S1 with mild bilateral neuroforaminal stenosis and mild facet disease.

The Veteran underwent a VA examination in April 2009.  She reported back pain and numbness in her right leg.  She denied any history of bowel or bladder dysfunction, falls, or unsteadiness.  She described low back pain as constant and exacerbated by bending and twisting.  She experienced flare-ups on a weekly basis.  These were precipitated by bending, twisting, and pushing.  Flare-ups lasted between 3 and 7 days, and rendered her unable to bend down and straighten up.  She reported one incapacitating episode of lumbar pain, but could recall when it occurred or any other details.  She stated she could walk more than a quarter-mile but less than a mile.  She had lost 3 weeks of work in the past 12 months due to episodes of pain.  On examination, the Veteran had a normal gait.  There was no abnormal spinal curvature.  There was tenderness of the thoracic sacrospinalis, and pain with motion on the right side.  Motor function was 5/5, with normal muscle tone and no atrophy.  Sensation and deep tendon reflexes were intact.  Forward flexion of the lumbar spine was 70 degrees.  Extension was 20 degrees.  Left lateral flexion was 30 degrees, and right lateral flexion was 20 degrees.  Left rotation was 20 degrees, and right rotation was 30 degrees.  There was pain with repetitive motion, but no additional limitation.  The examiner also noted some guarding against forward flexion, and the Veteran had to walk up her legs to an upright position from a flexed position.  Lasegue's sign was positive bilaterally.  The examiner stated that the Veteran's condition had moderate effects on exercise, sports, and recreation activities.  Effects on chores, shopping, traveling, and feeding were mild.  The examiner also stated that the Veteran had radiculopathy of the bilateral lower extremities that was most likely caused by or a result of her lumbar spine disorder.  However, she did not exhibit any sensory disturbance or motor weakness on examination.  

VA treatment records dated May 7, 2009 reflect forward flexion of 30 degrees and extension of 5 degrees.  Sensation was intact, though the Veteran reported that her whole right leg "felt different" than her left side.  Motor strength was 5/5 and reflexes were 2+.  Patrick's testing was positive on the right side.

Additional records from May 2009 show the Veteran reported back pain rated as 6/10 in severity, along with occasional numbness in the legs.  Range of motion of the lower extremities was normal, and motor strength was 5/5.  There was no sensory deficit.  

Additional records dated September 2009 show the Veteran received an epidural injection in June 2009.  She reported no change in pain levels following the injection.  She continued to have low back pain which radiated down into the right lower extremity.  She also had numbness in the right foot.  She denied any bowel or bladder problems.  Specific range of motion measurements were not recorded, though the treating physician indicated the Veteran had "poor mobility" of the lumbar spine in flexion, extension, and side bending.  Reflexes were 2+.  Strength was normal in the left lower extremity.  There was some weakness in the right lower extremity.

 B.  Law and Discussion

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his or her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002, prior to the effective date of the award of service connection for the lumbosacral spine disability.  See 67 Fed. Reg. 54,345- 54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's service-connected low back disorder disability under both the former and revised criteria pertaining to ratings of the spine, under the applicable time periods.


a.  Old Criteria

1.  Rating Schedule

Prior to September 2003, Diagnostic Code 5292 pertained to limitation of motion of the lumbar spine.  A 10 percent rating was warranted for slight limitation of motion of the lumbar spine.  A 20 percent rating was warranted for moderate limitation of the lumbar spine, and a 40 percent rating was warranted for severe limitation of the lumbar spine.  See 38 C.F.R. Part 4, Diagnostic Code 5292 (2002).

The words "slight, " "moderate," and "severe" as used in the various Diagnostic Code's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under Diagnostic Code 5295, lumbosacral strain was evaluated as 10 percent disabling with characteristic pain on motion; as 20 percent disabling with muscle spasm on extreme forward bending or loss of lateral spine motion unilaterally in the standing position; and 40 percent disabling with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5289, favorable ankylosis of the thoracolumbar spine warranted a 40 percent disability rating, and unfavorable ankylosis warranted a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

2.  Analysis

Based on the evidence of record, the Board finds that a staged rating is appropriate.  Prior to May 7, 2009, a 20 percent rating is warranted for the Veteran's lumbar spine disability.  While the Veteran demonstrated 90 degrees of forward flexion during the February 2004 VA examination, the onset of pain occurred at 45 degrees following repetitive motion.  Combined range of motion was only 125 degrees.  This corresponds to a "moderate" level of limited motion as contemplated by Diagnostic Code 5292.  

The Board notes that the Veteran demonstrated 70 degrees of forward flexion and 190 degree of combined motion during the April 2009 VA examination.  However, some guarding against forward flexion was also noted, and the Veteran had to walk up her legs to an upright position from a flexed position.  In addition, the Veteran was prescribed a brace in March 2006, and letters from her treating physician dated June 2007 and March 2008 noted that she should try to limit basic activities such as pushing, pulling, walking, and standing.  Therefore, despite the later higher range of motion findings, the Veteran's lumbar spine disability resulted in an overall level of impairment consistent with a 20 percent disability for the entire period prior to May 7, 2009.

A higher 40 percent rating is not warranted during this period, as the Veteran's condition was not manifested by a "severe" level of limited motion.  Listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, or loss of lateral motion with osteoarthritic changes were also not demonstrated during this period.  VA examinations noted normal spine curvatures.  At worst, forward flexion was limited to 45 degrees with pain, which does not represent "marked limitation."  Lateral motion was diminished but not lost.  Finally, there was no ankylosis noted at any point during the period on appeal.

From May 7, 2009, a 40 percent rating is warranted.  Notably, VA treatment records from that date documented forward flexion of only 30 degrees, along with extension of 5 degrees.  Additional records from September 2009 include findings of "poor mobility" for lumbar range of motion.  These findings are consistent with a "severe" level of limited motion as contemplated by Diagnostic Code 5292.  

A higher 50 percent rating is only warranted for cases of unfavorable ankylosis, which has not been demonstrated at any point during the period on appeal.

b.  New Criteria

1.  Rating Schedule

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2010).

Under the General Rating Formula, the regulations provide, in pertinent part, for a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or when or there is muscle spasm or guarding not severe enough to result in an abnormal gait or abnormal spinal contour.  A 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having  a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1):  For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

As to the determination of the neurological manifestations of the lower extremities, Diagnostic Code 8520 pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.
  
2.  Analysis

As noted above, the Board has concluded that a 20 percent rating is warranted prior to May 7, 2009, and a 40 percent rating is warranted as of that date.  Based on the evidence of record, higher ratings are not warranted for either period based on the revised schedular criteria.  Prior to May 7, 2009, a higher rating is warranted if forward flexion is 30 degrees or less, or if the Veteran's condition is manifested by favorable ankylosis.  As noted above, forward flexion was at least 45 degrees during this period, and ankylosis was not demonstrated at any time.  From May 7, 2009, a rating in excess of 40 percent is only warranted for unfavorable ankylosis.  Again, this has not been demonstrated at any time.

Furthermore, a rating is not warranted based on incapacitating episodes.  Although the Veteran reported an incapacitating episode, the evidence does not reflect that bed rest was prescribed by a physician at any point during the period on appeal.

Finally, under the new criteria, neurologic abnormalities are to be rated separately.  Initially, the Board notes that the record does not reflect any findings of bowel or bladder dysfunction.  Indeed, the Veteran denied such symptoms several times during the period on appeal.  With respect to the lower extremities, the Board notes that the April 2009 VA examiner concluded that the Veteran had bilateral lower extremity radiculopathy as a result of her lumbosacral spine disability.  However, he also noted that she did not exhibit any sensory disturbance or motor weakness on examination.  Notably, VA treatment records from September 2009 showed some weakness in the right lower extremity.  However, there were no additional findings of diminished reflexes or sensation.  Indeed, the weakness noted in September 2009 is the only objective evidence of radiculopathy during the period on appeal.  The remainder of the medical evidence reflects intact strength, reflexes, and sensation.  The September 2009 findings alone do not rise to the level of "mild" incomplete paralysis such that a separate compensable rating is warranted.

Finally, the Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences; for example, she is competent to report that she experiences certain symptoms such as back pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in her reports of the symptoms she experiences.  However, when viewed  collectively with the medical evidence of record, the Veteran's account of her symptomatology reflects impairment consistent with the assigned ratings.

C.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbosacral spine condition with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  While the Veteran reported that her pain required her to seek emergency medical attention, the record does not show that the Veteran required frequent hospitalizations for her disability.  Indeed, it does not appear from the record that she has been hospitalized at all for her lumbosacral spine.  The Board notes that the Veteran submitted records of sick leave that she took as part of her occupational duties.  However, she stated that this time off was the result of her back condition and costochondritis.  Therefore, there is no persuasive evidence in the record to indicate that this service-connected disability on appeal, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.



ORDER

A 20 percent rating for degenerative changes of the lumbosacral spine is granted prior to May 7, 2009, subject to the laws and regulations governing the award of monetary benefits.

A 40 percent rating for degenerative changes of the lumbosacral spine is granted from May 7, 2009, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


